Name: 2001/138/EC: Commission Decision of 9 February 2001 establishing protection and surveillance zones in the Community in relation with bluetongue (Text with EEA relevance) (notified under document number C(2001) 340)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  agricultural policy;  means of agricultural production;  international trade;  agricultural activity
 Date Published: 2001-02-21

 Avis juridique important|32001D01382001/138/EC: Commission Decision of 9 February 2001 establishing protection and surveillance zones in the Community in relation with bluetongue (Text with EEA relevance) (notified under document number C(2001) 340) Official Journal L 050 , 21/02/2001 P. 0017 - 0019Commission Decisionof 9 February 2001establishing protection and surveillance zones in the Community in relation with bluetongue(notified under document number C(2001) 340)(Only the French, Greek, Italian and Spanish texts are authentic)(Text with EEA relevance)(2001/138/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/75/EC of 20 November 2000(1) laying down specific provisions for the control and eradication of bluetongue and in particular Article 8(2) and (3), 9(1)(c) and Article 12 thereof,Whereas:(1) During the year 2000, evidence of bluetongue outbreaks have been notified in France, Italy and Spain.(2) Decisions have been adopted to prevent the spread of the disease by restriction of movements, from the affected regions of these three Member States, of animals of species susceptible to bluetongue and their sperm ova and embryos.(3) With the view to maintain the necessary restriction to movements it is necessary to demarcate protection and surveillance zones corresponding to each situations of these three Member States, in accordance with Article 8(2)(d) of Directive 2000/75/EC.(4) In Greece, the results of the epidemiological surveillance implemented in accordance with Commission Decision 2000/350/EC(2) (13000 samples) give a precise picture of the situation and drive to the conclusion that a low circulation of the virus is restricted to certain specific regions of the Greek territory.(5) Greece has adopted since November 1999 (Ministerial Decision No 398171 as amended by Ministerial Decision No 331765) national measures prohibiting the dispatch to Member States and export to third countries of animals, their sperm, ova and embryos of species susceptible to bluetongue from its entire territory.(6) A specific surveillance program is implemented by Greece in the frame of Commission Decision 2000/71/EC(3) with the view to detect in real time possible reinvasions from abroad.(7) It is however necessary to demarcate a protection and a surveillance zone in Greece in the frame of Directive 2000/75/EC, taking into account the epidemiological geographical and climatical data available.(8) It is also necessary to take into account the economical impact of restrictions to movement and therefore it is advisable to consider the whole territory of Greece as protection and surveillance zones.(9) This Decision shall be reviewed at the latest on 1 February 2002 and in particular concerning the situation prevailing in Greece.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Administrative units included in the protection and surveillance zones relating to the outbreak due to bluetongue virus serotype 2 are listed in Annex I.Dispatch from the territory corresponding to these protection and surveillance zones, of live animals of species susceptible to bluetongue and their sperm, ova and embryos, is prohibited.Article 2Administrative units included in the protection and surveillance zones relating to the epidemiological situation in Greece are listed in Annex II.Dispatch from the territory corresponding to these protection and surveillance zones, of live animals of species susceptible to bluetongue and their sperm, ova and embryos, is prohibited.Greece shall authorise movements of live animals of species susceptible to bluetongue and their sperm, ova and embryos between the protection and the surveillance zones. However, if necessary, Greece shall establish particular animal health conditions fo these movements from certain parts of its territory.Article 3This Decision shall be reviewed at the latest on 1 February 2002.Article 4Decisions 2000/350/EC, 2000/598/EC(4), 2000/685/EC(5), 2000/715/EC(6) and 2000/734/EC(7) are repealed.Article 5This Decision is addressed to the French Republic, the Hellenic Republic, the Italian Republic and the Kingdom of Spain.Done at Brussels, 9 February 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 327, 22.12.2000, p. 74.(2) OJ L 124, 25.5.2000, p. 58.(3) OJ L 24, 29.1.2000, p. 53.(4) OJ L 253, 7.10.2000, p. 47.(5) OJ L 283, 9.11.2000, p. 44.(6) OJ L 290, 17.11.2000, p. 51.(7) OJ L 295, 23.11.2000, p. 35.ANNEX IProtection zoneFrance:Corse du sud, Haute CorseSpain:BalearesItaly:Sardegna: Cagliari, Nuoro, Sassari, OristanoSicilia: Agrigento, Caltanissetta, Catania, Enna, Messine, Palermo, Ragusa, Siracusa, Trapani.Calabria: Catanzaro, Cosenza, Crotone, Reggio Calabria, Vibo ValentiaBasilicata: Matera, PotenzaCampania: SalernoSurveillance zoneItaly:Campania: Avellino, Benevent, Caserta, NapoliaPuglia: Bari, Brindisi, Foggia, Lecce, TarentoANNEX IIProtection zoneNomos: Arta, Evia, Larissa, Lesvos, Magnesia and DodekanesiaSurveillance zoneNomos: all parts not included in the protection zone